Citation Nr: 0005555	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-42 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for his service connected residuals of a spontaneous 
pneumothorax.  He filed a timely notice of disagreement and 
substantive appeal, and his claim was perfected for appeal to 
the Board.  

The veteran's claim was originally presented to the Board in 
September 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
consideration.  


FINDING OF FACT

The veteran's service connected residuals of a spontaneous 
pneumothorax result in no current respiratory impairment.  


CONCLUSION OF LAW

An increased rating is not warranted for the veteran's 
service connected emphysema, currently rated as 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.20, 4.31, 4.97, Diagnostic Code 6683 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a July 1946 rating decision, the veteran was awarded 
service connection for residuals of a pneumothorax (right), 
and a 10 percent disability rating was assigned.  Upon 
subsequent review, the RO issued an October 1949 rating 
decision in which a noncompensable rating was assigned.  

The veteran filed a claim for an increased (compensable) 
rating for his service connected residuals of a spontaneous 
pneumothorax in August 1994.  He was afforded an October 1994 
VA medical examination.  A 45 year history of smoking was 
reported by the veteran.  He quit 6 years ago.  The prior 
spontaneous pneumothorax was noted in the veteran's medical 
history.  His reported symptoms included shortness of breath 
and wheezing at night.  Upon objective examination, he had 
mild bilateral basilar expiratory wheezing, and his expansion 
was fair.  Otherwise, his chest was clear to percussion and 
auscultation.  Emphysema was diagnosed.  

The veteran has been receiving VA outpatient treatment for a 
variety of disabilities, including respiratory complaints, 
since 1994.  His prior history of a spontaneous pneumothorax 
was noted as part of his medical history; however, according 
to an October 1994 clinical note, the veteran is currently 
"without further sequela" of his service connected 
spontaneous pneumothorax.  He has reported shortness of 
breath, especially with exertion, and some coughing.  He was 
diagnosed with bulbous emphysema, chronic obstructive 
pulmonary disease, and congestive heart failure.  A 40+ year 
history of smoking, recently discontinued, was noted.  

The veteran has also been receiving private medical treatment 
for his respiratory impairments.  An April 1992 private chest 
X-ray reflected chronic obstructive pulmonary disease with 
bulbous changes.  According to June, July, and September 1994 
statements from Dr. S.P., M.D., the veteran has exertional 
dyspnea and poor exercise tolerance.  The July 1994 statement 
indicates the veteran's dyspnea "is related to the 
combination of emphysema and congestive heart failure."  Dr. 
P. felt the veteran's dyspnea was "mostly related to heart 
failure," according to the September 1994.  The veteran's 
private medical treatment remains ongoing.  

Another VA respiratory examination was afforded the veteran 
in July 1997.  At that time, he was using a portable oxygen 
tank.  He reported dyspnea on exertion, and the VA medical 
examiner noted "intercurrent exacerbations of chronic 
obstructive pulmonary disease secondary to acute 
bronchitis."  Examination of the chest revealed decreased 
breathing sounds.  Pulmonary function testing was also 
performed, and the results included a FEV-1 of 44 percent and 
a FEV-1/FVC of 43 percent; testing for a DLCO(SB) could not 
be performed.  The examiner diagnosed the veteran with 
moderately severe bulbous emphysema which he described as 
"largely cigarette induced."  

The veteran's claim was originally presented to the Board in 
September 1998, at which time it was remanded for additional 
development.  A new VA medical examination was afforded the 
veteran in February 1999.  Again, shortness of breath, 
especially with exertion, was reported by the veteran.  Upon 
objective examination, the veteran's lungs were hyper 
resonant, with decreased breathing sounds and tactile 
fremitus.  No wheezes or crackles were heard.  Pulmonary 
function testing revealed severe obstruction of the 
respiratory system, with a FEV-1 of 37.7 percent, a FEV-1/FVC 
of 33 percent, and a DLCO(SB) of 36.1 percent.  Severe 
emphysema was diagnosed.  The examiner stated that in her 
opinion, the veteran's emphysema was not related to his 
service connected pneumothorax, and "the progression of [the 
veteran's] emphysema is undoubtedly related to cigarette 
smoking."  

The RO continued the prior denial of service connection for 
the veteran's residuals of a spontaneous pneumothorax, and 
the appeal was returned to the Board.  


Analysis

The veteran's claim for entitlement to an increased 
(compensable) rating for his service-connected residuals of a 
spontaneous pneumothorax is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that if 
a veteran claims that a service-connected disability has 
become worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  In the present case, 
the veteran has reported such respiratory complaints as 
shortness of breath with exertion and wheezing at night.  
According to the medical record, he has emphysema and 
congestive heart failure, and these non-service connected 
disabilities have also resulted in respiratory impairment.  
In considering the veteran's current appeal, the Board's 
jurisdiction is limited to only that disability for which 
service connection has been awarded, and impairment resulting 
from other disabilities not currently service connected must 
be separated from the issue in appellate status.  Admittedly, 
this is an extremely difficult task, but in all cases where a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (1999). 

The provisions of the rating schedule for determining the 
disability evaluations for respiratory disorders were changed 
effective October 7, 1996.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In the case of claims 
for increased ratings, the service connected disability will 
be considered in light of both the old and new rating 
criteria, and that most favorable to the veteran will be 
applied.  Id.  As the veteran has been afforded both a 
medical examination and RO consideration of his claim in 
light of the new rating criteria, a remand for this purpose 
is not necessary at this time.  

Prior to October 7, 1996, a service connected pneumothorax 
was evaluated under 38 C.F.R. § 4.96, Diagnostic Code 6814 
(1996).  This code provided that spontaneous pneumothorax was 
to be rated as totally (100 percent) disabling for a period 
of six months and thereafter any residuals were to be rated, 
by analogy, under Diagnostic Code 6602, for bronchial asthma.  
Under this latter code, mild asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks warranted a 10 percent disability 
rating; moderate asthma involving rather frequent asthmatic 
attacks (separated by only ten to fourteen day intervals) 
with moderate dyspnea on exertion between attacks warranted a 
30 percent rating; severe asthma involving frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication where more than light manual labor is precluded 
warranted a 60 percent rating and pronounced asthma, 
involving very frequent asthmatic attacks with severe dyspnea 
on slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health 
warranted the assignment of a 100 percent rating.  38 C.F.R. 
§ 4.96, Diagnostic Code 6602 (1996). 

Effective October 7, 1996, a pneumothorax was rated according 
to the general formula for restrictive lung disease.  Under 
this formula, the disability rating assigned is a function of 
spirometric values for certain values generated by pulmonary 
function testing.  Where an FEV-1 is 71 to 80 percent of the 
predicted value, the FEV-1 to FVC ratio is 71 to 80 percent 
of the predicted value, or the DLCO is 66 to 80 percent of 
the predicted value, a 10 percent rating is appropriate.  
Where the FEV-1 or the FEV-1 to FVC ratio is 56 to 70 percent 
of the predicted value, or the DLCO is 56 to 65 percent of 
the predicted value, a 30 percent rating is to be assigned.  
Where the FEV-1, the FEV-1 to FVC ratio or the DLCO is 40 to 
55 percent of the predicted value, or there is maximum oxygen 
consumption of 15 to 20 milliliters/kilogram/minute (with 
cardiorespiratory limit), a 60 percent rating is appropriate.  
Where the FEV-1, the FEV-1 to FVC ratio, or the DLCO is 40 
percent of the predicted value, or the maximum exercise 
capacity is less than 15 milliliters per kilogram per minute 
of oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization) or episode(s) of acute 
respiratory failure or requires oxygen therapy, a 100 percent 
disability rating is warranted.  Also, a 100 percent is 
assigned for pleurisy with emphysema, with or without 
pleurocutaneous fistula, until resolved.  The rating code 
provides also that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.  38 C.F.R. § 4.97, Diagnostic Code 6843 (1999).  

In any case where the rating schedule does not provide for a 
zero percent evaluation, such an evaluation may be assigned 
when the criteria for a compensable rating are not met.  
38 C.F.R. § 4.31 (1999).  

In the present case, the medical evidence of record does 
indicate severe respiratory obstruction resulting in dyspnea 
and wheezing; however, other respiratory diseases have been 
cited as the source of this impairment.  An October 1994 VA 
clinical treatment note suggested the veteran was "without 
further sequela" of his spontaneous pneumothorax.  His 
private physician, Dr. S.P., has suggested the veteran's 
emphysema and/or congestive heart failure is the cause of his 
current respiratory impairment.  According to the July 1997 
VA medical examination report, the veteran's bulbous 
emphysema is "largely cigarette induced."  Likewise, when 
the veteran was again examined by the VA in February 1999, 
the VA medical doctor opined that the veteran's emphysema was 
not related to his service connected pneumothorax, and "the 
progression of [the veteran's] emphysema is undoubtedly 
related to cigarette smoking."  The veteran is not service 
connected for the residuals of tobacco use.  Overall, while 
both private and VA medical examiners have diagnosed the 
veteran with moderately severe to severe respiratory 
obstruction, no examiner has attributed this impairment, or 
any respiratory impairment, to the veteran's service 
connected residuals of a spontaneous pneumothorax.  Thus, 
because the medical record contains no evidence that the 
veteran's service connected spontaneous pneumothorax has 
resulted in any current respiratory impairment, an increased 
(compensable) rating is not warranted under either the old or 
new rating criteria.  38 C.F.R. § 4.31 (1999).

As the veteran's service connected spontaneous pneumothorax 
occurred over 40 years ago, a total (100 percent) rating for 
the convalescence period immediately following the onset of 
this disability is not warranted under either the old or new 
criteria.  38 C.F.R. § 4.97, Diagnostic Code 6843 (1999); 
38 C.F.R. § 4.96, Diagnostic Code 6602 (1996).  Additionally, 
the medical evidence does not suggest the impairment 
resulting from the veteran's spontaneous pneumothorax is more 
analogous to other schedular criteria for respiratory 
disabilities; thus, evaluation of the service connected 
disability under another diagnostic code is not warranted at 
this time.  See 38 C.F.R. § 4.20 (1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's respiratory disability has not 
resulted in any periods of hospitalization since service; nor 
is it shown by the evidence to present marked interference 
with employment, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted at this time.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected residuals of a spontaneous pneumothorax are 
unusual, or causes marked interference with daily activities 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased (compensable) rating for the veteran's residuals 
of a spontaneous pneumothorax.  


ORDER

An increased (compensable) rating for the veteran's service 
connected residuals of a spontaneous pneumothorax is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

